Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 25, the recitation of a conical tray unit made of a plurality of tray sections arranged around an axis, wherein the first side of the section has a hole for connection to the second side of an adjacent tray section and the second side has a slot for connection to the first side of an adjacent tray region patentably distinguishes over the prior art of record. Close prior art is exemplified by Arbuckle, cited by applicant and in the PCT search report; and by Schaller and Aditham, cited herein. The Arbuckle reference does not disclose the specific openings for connecting the sections; while Schaller and Aditham disclose only holes, not slots
Regarding claims 31 and 39, the recitation of the a conical tray unit having an integral connecting lug at the rim, wherein the connecting lug comprises a hole for receiving a support member and an additional hollow channel having an inlet and outlet at the outer rim for conducting fluid patentably distinguishes over the prior art of record. Close prior art is exemplified by PCT publication WO 96/04058, cited by applicant and in the PCT search report. The lug disclosed by this reference does not disclose the additional channel.
Osuna, Bach, Fromson, Andoh and European patent 671197 have been cited as being of general interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778